Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant should consider the use of consistent terminology when referring to claimed embodiments.  For example, if applicant recites “a plurality of through-holes” or “a plurality of wells,” applicant should consider utilizing this same terminology throughout the claims.  Appropriate correction is required.

Claim Interpretation
Applicant should note that the independent claim (claim 1) appears to be directed to a sample plate.  Therefore, the utilization of terminology that dictates how multiple plates are intended to be positioned relative to each other is being interpreted as to how the sample is intended to be used, particularly in lieu of the incorporation of actual structural features that allow for the claimed configuration.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, for the purposes of examination, if the cited prior art provides a sample plate that has a principal plane with a plurality of wells arranged in the principal plane and a plurality of through-holes configured to italics in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sample plates" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the through-hole of the other sample plate” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the ridge portion of the other sample plate” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (USP 5,641,681)
	With respect to claim 1, Carter discloses a sample plate (rectangular tray 42) comprising:
	A principal plane (horizontal surface of the rectangular tray), a plurality of wells (second vertically disposed chambers 47) being arranged in the principal plane; and
configured to each allow a sample needle to pass through and provided in a region of the principal plane where the wells are not provided (See Figs. 6-7 and Col. 10, lines 44-59),
	Wherein positions of the wells and positions of the through-holes are designed in a state in which two pieces of the sample plates are arranged up and down with a predetermined positional relationship, respective principal planes of the sample plates being arranged in parallel to each other, the plurality of through holes of the sample plate arranged on an upper side is arranged at positions directly above respective wells of the sample plate arranged on a lower side (See claim interpretation section above).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banjeri (US 2008/003650 A1).
	With respect to claim 1, Banjeri discloses a sample plate (sample block 11) comprising:
	A principal plane (horizontal surface of the sample block), a plurality of wells (sample wells 16) being arranged in the principal plane; and
	A plurality of through-holes (openings 19) configured to each allow a sample needle to pass through and provided in a region of the principal plane where the wells are not provided (See Figs. 1-3 and Paras. 0031-0034),
	Wherein positions of the wells and positions of the through-holes are designed in a state in which two pieces of the sample plates are arranged up and down with a predetermined positional relationship, respective principal planes of the sample plates being arranged in parallel to each other, the plurality of through holes of the sample plate arranged on an upper side is arranged at positions directly above respective wells of the sample plate arranged on a lower side (See claim interpretation section above; it should be noted that multiple sample blocks could be stacked in such a manner that through holes 19 would be disposed above wells of the adjacent sample block).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandell et al (US 6,419,827 B1).
With respect to claim 1, Sandell discloses a sample plate (sample well tray 14) comprising:
	A principal plane (horizontal surface of the sample well tray), a plurality of wells (sample wells 101) being arranged in the principal plane; and
	A plurality of through-holes (aerosol discharge apertures 112) configured to each allow a sample needle to pass through and provided in a region of the principal plane where the wells are not provided (See Figs. 1, 3, 8, and 18 and Col. 12, line 28 – Col. 13, line 9),
	Wherein positions of the wells and positions of the through-holes are designed in a state in which two pieces of the sample plates are arranged up and down with a predetermined positional relationship, respective principal planes of the sample plates being arranged in parallel to each other, the plurality of through holes of the sample plate arranged on an upper side is arranged at positions directly above respective wells of the sample plate arranged on a lower side (See claim interpretation section above; it should be noted that multiple sample blocks could be stacked in such a manner that aerosol discharge apertures 112 would be disposed above wells of the adjacent sample well tray).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2 and 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Banjeri (US 2008/003650 A1) in view of Li et al (USP 4,988,618).
	Refer above for the disclosure of Banjeri.
With respect to claim 2, Banjeri fails to disclose the inclusion of a protrusion that is provided on a lower surface side of the sample plate and configured to be inserted into the through-hole of the other sample plate arranged on a lower side of the ample plate in a state in which the sample plate is arranged on an upper side of the other sample plate (See claim interpretation section above for discussion of treatment of intended use recitations).
Li teaches a magnetic separation device that utilizes a transfer tray that possesses tube receiving orifice 23 for receiving microtubes (20) and tray legs (22) which serve to support a transfer tray a sufficient distance of a surface to allow loading of microtubes and also serves to provide alignment and a vertical height adjustment with tray leg receiving orifice (7) upon mateable engagement of the microtubes with a receiving orifice (3) (See Figs. 1 and 2 and Col. 5, line 54 – Col. 6, line 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the tray legs taught by Li into a bottom surface of the sample tray of Banjeri for the purpose of allowing for the support of the sample tray during alignment and vertical height adjustment with tray leg receiving orifice of a compatible sample tray.
.

Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Banjeri (US 2008/003650 A1) in view of Yu et al (US 2010/0190170 A1).
	Refer above for the disclosure of Banjeri.
	Banjeri fails to disclose or fairly teach that the upper surface of the sample plate is covered with a sheet made of an elastic material to seal openings of the wells, and wherein a plurality of through holes of the sheet each allow the sampling needle to pass through is provided in the sheet at positions corresponding to the plurality of through-holes of the sample plate.
Yu teaches the use of masks that are designed to reduce errors and facilitate the dispensing of samples and/or reagents into a receptacle, including, but not limited to, a microtiter plate (See Para. 0023).  Provided are perforated microtiter plate covers (also termed masks herein), individually or preferably in a set, wherein each mask has a unique pattern of holes that permit access to a specific subset (typically a quadrant or register of alternating wells) of reaction wells on the plate (FIG. 2).  The holes in the mask are of a size so that a pipette tip can access and fill the wells of the plate beneath the mask, and so that a multichannel pipettor can be used.  Each mask prevents inadvertent addition of reagents to wells of a different register or section designated for other samples or reagents because they are physically blocked by the mask.  In an embodiment, the set of masks render a 384-well plate into four 96-well registers (FIG. 3) allowing easier manual pipetting and sample tracking, 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the mask taught by Yu into the sample tray of Banjeri for the purpose of reducing errors and facilitating the dispensing of samples and/or reagents into a corresponding sample tray.

Allowable Subject Matter
Claims 4, 5, 7, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of record fails to disclose or fairly teach: a) a downwardly protruding ridge portion provided on the lower surface side and a groove provided on an upper surface side and configured to fit the ridge portion of the other sample plate arranged on an upper side of the sample plate in a state in which the sample plate is arranged on a lower side of the other sample plate, the sample plate and the other sample plate being stacked up and down with a predetermined positional relationship; and b) the autosampler of claim 7, said autosampler comprising a sample plate installation member where the sample plate of claim 1 is installed, wherein the sample plate installation member is configured to allow a plurality of the sample .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kalmakis et al (US 6,019,225) teaches a pipette tip rack with an array of interconnected sleeves, wherein the sleeves are constructed to support a pipette tip that is provided in an adjacently positioned tray (See Fig. 6);
Williams et al (US 8,906,327 B2) teaches a pipette tip stacking tray (See Figs. 1 and 6 for depiction of the various holes of the tray and the configuration of two trays being stacked one upon the other while loaded with pipette tips).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        November 19, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796